Citation Nr: 1541875	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-25 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for postoperative residuals of lumbar spine degenerative disc disease (lumbar spine disability).

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1994 to May 1997 and from September 1998 to June 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Waco, Texas, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for left lower extremity radiculopathy, rated 10 percent, granted an increased (40 percent) rating for a lumbar spine disability, and continued a 10 percent rating for right lower extremity radiculopathy.  In June 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

[The Veteran's August 2012 claim included a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That claim was denied in an April 2013 rating decision that was not appealed.  To the extent that the matter of TDIU may potentially be raised in any claim for increase, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran is currently employed. See Hearing Transcript, page 6, and he confirmed during the Board hearing that the issues on appeal are limited to those listed above, see id., page 2.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the June 2015 Board hearing, the Veteran identified outstanding records of private and VA treatment for the disabilities at issue.  Records of ongoing treatment a disability are clearly pertinent (and may be critical) evidence in a claim for increase for such (and VA records are constructively of record); a remand to obtain the identified updated treatment records is required.  

During the hearing, the Veteran testified that a spinal cord stimulator was implanted in January 2015 (i.e., after the most recent (March 2014) VA examination) to treat the service-connected disabilities at issue.  On remand, a new VA examination is required to assess the current (postsurgical) state of the Veteran's service-connected lumbar spine and bilateral lower extremity radiculopathy disabilities (and solicit comment as to whether the March 2014 VA examination (conducted less than one year prior to surgical treatment) adequately reflected the Veteran's presurgical level of disability).  

In addition, the Veteran's testimony raised a question as to whether an extraschedular rating is warranted based on the impact of his specific disabilities on his employment (e.g., he cannot bend at the waist due to the implanted stimulator and he has missed work due to his symptoms and the effects of his medication).  The allegation that the disabilities at issue cause more functional impairment than is contemplated by the ratings assigned triggers the requirement that VA consider whether the matter should be referred for consideration of an extraschedular rating.  On remand, the AOJ must consider and make a formal factual finding as to whether the matters should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating (and if the finding is affirmative proceed with the referral).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all records of VA treatment the Veteran has received for his lumbar spine and bilateral lower extremity radiculopathy disabilities (that are not already associated with his record).  The AOJ should also ask him to provide releases for VA to obtain records of his private treatment for the disabilities at issue.  The AOJ should secure complete records from the providers identified.  If the records are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.  

2.  After the above development is complete, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  (If a neurological consultation is deemed necessary to evaluate the radiculopathy, such should be obtained.)  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. 

With respect to the lumbar spine disability, the examiner should be provided a copy of the criteria for rating low back disabilities (including the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations of the Veteran's lumbar spine disability, with notation of all further limitations due to factors such as pain, use, etc.  The examiner should specifically identify the types of functions that are affected, and those that are not, to include an opinion as regarding additional functional limitations with repeated use over time. 

The examiner must specifically comment as to the effects of/limitations imposed by the Veteran's implanted spine stimulator and medications taken to alleviate symptoms associated with his service-connected lumbar spine and lower extremity disabilities, and comment on the March 2014 VA examination report in light of the subsequent spine surgery.  

With respect to the bilateral lower extremity radiculopathy, all indicated studies must be completed and all pertinent findings must be described in detail.  The examiner should specifically comment on whether the Veteran has incomplete nerve paralysis that is mild, moderate, or severe (or disability consistent with complete paralysis of a nerve).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that an opinion sought cannot be offered without resort to mere speculation, the examiner must explain why that is so (e.g., the state of medical knowledge in the matter is insufficient, necessary facts are unavailable, lack of specific expertise, etc.).

3.  The AOJ should then review the record, arrange for any further development indicated, to include referral for extraschedular consideration, if warranted, and readjudicate the claims.  [If referral is not deemed warranted the AOJ should specifically address the matter in a formal finding.]  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

